DETAILED ACTION
	This is a non-final office action on the merits. Claims 1-10 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/29/2021 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
the algorithm of claim 2;
mxn grid;
assuming  a quantity of lines to be sequentially passed by a full coverage path is L = {l1, l2, …, lk};
L' = {1, 2, ..., m}-L of L in {1, 2, ..., m};
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the term “mainly” in claim 1 is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While present application’s specification on page 2 has “full coverage path mainly runs in one direction”, page 4 has “full coverage path mainly runs in an x direction” and “a corresponding full coverage path mainly runs in a y direction”, and page 6 has “a corresponding full coverage path mainly runs in an x direction”, “corresponding full coverage path may mainly runs in a y direction”, nowhere is there written description of the scope of the term “mainly”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative, verbose,  and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The claims are full of run-on sentences in which two or more independent clauses are joined without an appropriate punctuation or conjunction.  Excessive number of clauses are written together and separated by commas and colons, thus makes it unclear how the clauses are related to each other, and where each clause starts and ends.  Thus the scope of the claim is unknown.
Some of the examples of errors, unconformities with current U.S. practice and indefinite recitations are:

For example, claim 1 recites “full coverage path patterns in such types of the different geometric forms are referred to as geometric folding full coverage paths”.  The use of “such types” makes it unclear if the following limitation is being claimed, or merely suggestive or implied. It is noted that the term “such” as defined  Merriam-Webster Dictionary at https://www.merriam-webster.com/dictionary/such includes: 
of a kind or character to be indicated or suggested;
not specified;
someone or something stated, implied, or exemplified;

For example, claim 1 recites “the geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam, when the stamps are folded in many different orders, different geometric forms are generated”.  This is a run-on sentence, and it is unclear what the phrase “when the stamps are folded in many different orders” is being applied to.  For example, it is not known if this means:
1) the geometric folding full coverage path is modeled as a geometric form of a folded stamp sequence seen from a side after a sequence of stamps are folded along a seam when the stamps are folded in many different orders;
or
2) when the stamps are folded in many different orders different geometric forms are generated.

For example, the term “mainly” in claim 1 is a relative term which renders the claim indefinite. The term “mainly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

For example, “ith” in claim 1 is not defined.  It is not known if ith is merely a label, a variable, or something else.

For example, in claim 1 the use of words such as “because” and “although” makes the claim narrative and unclear if associate limitations are being claimed.

Claim 2 is a method claim, however there are no positively recited steps for the method.  Steps (1) to (6) seem to be step of an algorithm that is mentioned in the preamble, but these steps are not the steps of the method.  
Note language of the preamble is “A method for generating a geometric folding full coverage path for a robot, wherein the geometric folding full coverage path for the robot is generated by using an algorithm for generating the geometric folding full coverage path within an order constraint, and steps of the algorithm for generating the geometric folding full coverage path within the order constraint are as follows”.  As the language of this preamble is narrative and passive, it is not clear what steps are being claimed in this method.  For example, the method could be using the algorithm, but it is not clear what steps of the algorithm is being done by the method.

For example, claim 2 recites “mxn grid”.  It is not known if mxn is merely a label for the grid or has some other meaning.  

For example, claim 2 recites the term “assuming”.  The use of this term makes it unclear if any limitation being applied with this term is being claimed, or just assumed.  It is noted that the term “assume” as defined  Merriam-Webster Dictionary at https://www.merriam-webster.com/dictionary/assume includes: 
to pretend to have or be;
to take as granted or true.
Therefore, something that is assumed is something that does not need to be done.

For example, claim 2 recites “assuming  a quantity of lines to be sequentially passed by a full coverage path is L = {l1, l2, …, lk}” in line 7.  It is not clear what l1, l2, lk are, whether they are mere labels , or variables,  or something else.

For example, claim 2 recites “assuming  a quantity of lines to be sequentially passed by a full coverage path is L = {l1, l2, …, lk}” in line 7 and “randomly selecting an element l' from a complement L' {1, 2, ..., m}-L of L in {1, 2, ..., m}” in  line 13.  It is not clear if these two instances of L are the same or not.  If they are the same, it is not known how L can be {l1, l2, …, lk} but yet at the same time L is in {1, 2, ..., m} because l1, l2, lk are not defined.

For example, claim 2 recites “a length of m” in line 9.  It is not known if m is an integer or merely a label.

For example, claim 2 recites m in line 9, m in line 13, and m in line 14.  It is not known if these instances of m are the same thing or not.       

For example, claim 2 recites “randomly selecting an element l' from a complement L' = {1, 2, ..., m}-L of L in {1, 2, ..., m}”.  L is not clearly defined and it is not certain what L is.  For example, is L supposed to be a set of integers running from 1 to m, or is it three numbers, 1, 2, and m).  In addition, if L is in {1, 2, ..., m}, and L’ = {1, 2, ..., m}-L, then does that make L = {1, 2, ..., m}-{1, 2, ..., m}, which is nothing or zero?

For example, claim 2 recites “randomly selecting an element l' from a complement L' = {1, 2, ..., m}-L of L in {1, 2, ..., m}, randomly selecting an array a from the initial set A, and randomly selecting a position filled with 0 in the array a to replace the 0 with the element l', to obtain a new array a'”.  This is a run-on sentence, and it is not clear how the part “to obtain a new array a’” is related to the rest of the limitation.  For example, it is not known if this means:
1) to obtain a new array a’ , do “randomly selecting a position filled with 0 in the array a to replace the 0 with the element l'”;
or 
2) to obtain a new array a’ , do “randomly selecting an array a from the initial set A, and randomly selecting a position filled with 0 in the array a to replace the 0 with the element l'”;
or 
3) to obtain a new array a’ , do ““randomly selecting an element l' from a complement L'  = {1, 2, ..., m}-L of L in {1, 2, ..., m}, randomly selecting an array a from the initial set A, and randomly selecting a position filled with 0 in the array a to replace the 0 with the element l'”

For example, claim 2 recites “the creases {jl, jr}” in line 20.  It is not known what creases this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

For example, claim 2 recites “a crease {kl, kr}” in line 18 and “a crease {kl, kr}” in line 21.  It is not known if these two instances are the same or not.  In addition, all subsequent recitations of the crease (kl, kr} are indefinite as to which instance they are referring to.

For example, claim 2 recites “all such number pairs n the new array a’”.  However, array a’ has not been defined to indicate what is contained in array a’. Note claim language of “randomly selecting an element l' from a complement L' [1, 2, ..., m}-L of L in {1, 2, ..., m}, randomly selecting an array a from the initial set A, and randomly selecting a position filled with 0 in the array a to replace the 0 with the element l', to obtain a new array a'”.  This claim language indicated that a new array a’ is obtained, but does not define what is in array a’.  In addition the use of the word “such number pairs” is indefinite because the term such makes it unclear what number pairs it is referring to.  

For example, claim 2 recites “in other cases” in line 23.  As claim 2 does not previously define any “cases”, it is not known what “other cases” are.  

For example, claim 2 recites “in other cases, the crease {kl, kr} and the crease {jl, jr} intersect, all such number pairs in the new array a' are traversed, and when two number pairs intersect corresponding to a crease, detecting that self-intersection exists, and the new array a' is infeasible”.  As this is a run-on sentence, the metes and bounds of this limitation is indefinite.  For example, it is not known if this means:
1) in other cases, the crease {kl, kr} and the crease {jl, jr} intersect, all such number pairs in the new array a' are traversed, and 
when two number pairs intersect corresponding to a crease, detecting that self-intersection exists, and the new array a' is infeasible;
or 
2) in other cases, the crease {kl, kr} and the crease {jl, jr} intersect, all such number pairs in the new array a' are traversed, and when two number pairs intersect corresponding to a crease, detecting that self-intersection exists,
and 
the new array a' is infeasible;

For example, claim 2 recites “ rejecting step (3)” in line 26.  As claim 2 defines step (3) to be a step of an algorithm, it is not clear how a step in an algorithm can be rejected.   

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

It has been shown above that the claims are excessively replete with 112b issues.  Applicant is required to identify all issues and put all claims in a state that conforms with current U.S. practice and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, as best understood in view of the 112b issues, it appears that claim 1 is directed to an abstract path.  That is not any of processes, machines, manufactures and compositions of matter.

Claims 2-10 rejected under 35 U.S.C. 101 because, in light of the 112b issues, the claimed invention appears to be directed to mental processes without significantly more.

With respect to claim 2:
	Claim 2 recites:
A method for generating a geometric folding full coverage path for a robot, wherein the geometric folding full coverage path for the robot is generated by using an algorithm for generating the geometric folding full coverage path within an order constraint, and steps of the algorithm for generating the geometric folding full coverage path within the order constraint are as follows: 
(1) sequentially specifying, by a user, grid points to be passed in an mxn grid, assuming  a quantity of lines to be sequentially passed by a full coverage path is L = {l1, l2, …, lk}; 
(2) enumerating   possibilities of selecting k elements from a sequence with a length of m, and for each choice, sequentially filling elements l1, l2, …, lk, and filling 0 for the remaining elements, to obtain a set of arrays, assuming that a set formed by all generated arrays is A, and A is an initial set of geometric folding full coverage paths; 
(3) randomly selecting an element l' from a complement L' {1, 2, ..., m}-L of L in {1, 2, ..., m}, randomly selecting an array a from the initial set A, and randomly selecting a position filled with 0 in the array a to replace the 0 with the element 1', to obtain a new array a'; 
(4) examining whether a path corresponding to the new array a' has a self-intersection, wherein two adjacent numbers in the new array a' form a crease {jl, jr}; 
when two number pairs {jl, jr} and {kl, kr} satisfy jr< kl or kr<jl, the creases {jl, jr} and a crease {kl, kr} do not intersect; 
when the two number pairs {jl, jr} and {kl, kr} satisfy kl <jl<jr<kr, the crease {jl, jr} is nested in the crease {kl, kr}, and the crease {jl, jr}r and a crease {kl, kl} do not intersect; 
when the two number pairs {jl, jr} and {kl, kr} satisfy jl< kl <kr<jr, the crease {kl, kr} is nested in the crease {jl, jr}, and the crease {jl, jr} and a crease {kl, kr} do not intersect; and 
in other cases, the crease {kl, kr} and the crease {jl, jr} intersect, all such number pairs in the new array a' are traversed, and when two number pairs intersect corresponding to a crease, detecting that self-intersection exists, and the new array a' is infeasible; 
(5)  when the self-intersection exists, rejecting step (3), and performing random selection operations in step (3) again; when the self-intersection does not exist, removing the element I' from the complement L', continuing to randomly select an element in the complement L' and randomly inserting the element in the new array a', until all the elements in the complement L' have been inserted in the new array a'; and when a feasible array fails to be found in a particular quantity of random insertion operations, continuing to return to a state before a previous insertion operation; and 
(6) after a feasible permutation a is obtained, continuing to calculate  the geometric folding full coverage path obtained by embedding a geometric form corresponding to a stamp folding in the mxn grid, wherein a position {xi, yi} of a turning point for each line that the geometric folding full coverage path runs  is calculated; 
first, ai in the feasible permutation a {al, a2, ..., am} denotes a sequence number of a layer, wherein in the layer the geometric folding full coverage path is located, and therefore yi =  ai;
a depth of an outermost crease of nesting is deemed as 0 according to a nesting relationship between the crease j and the crease k obtained in step (4), a depth di of a crease i may be established, setting a turning position at the crease i on a left side is xi = di, and a turning position at the crease i on a right side is xi = xmax - di, to complete embedding of the geometric folding full coverage path in the mxn grid, wherein xmax is a maximum value of an x coordinate of a grid point; and 
when di>xmax, determining that embedding of the feasible permutation a in the mxn grid is infeasible.

Step 1: Statutory Category – Yes 
Claim 2 recites a method.  The claim falls within one of the four statutory categories. MPEP 2106.03.

	Step 2A prong one evaluation: Judicial Exception – Yes
	The Office submits that the foregoing bolded limitation(s) constitutes judicial exceptions in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes.  

The claim limitations in claim 2:
A method for generating a geometric folding full coverage path for a robot, wherein the geometric folding full coverage path for the robot is generated by using an algorithm for generating the geometric folding full coverage path within an order constraint, and steps of the algorithm for generating the geometric folding full coverage path within the order constraint are as follows: 
(1) sequentially specifying, by a user, grid points to be passed in an mxn grid, assuming  a quantity of lines to be sequentially passed by a full coverage path is L = {l1, l2, …, lk}; 
(2) enumerating   possibilities of selecting k elements from a sequence with a length of m, and for each choice, sequentially filling elements l1, l2, …, lk, and filling 0 for the remaining elements, to obtain a set of arrays, assuming that a set formed by all generated arrays is A, and A is an initial set of geometric folding full coverage paths; 
(3) randomly selecting an element l' from a complement L' {1, 2, ..., m}-L of L in {1, 2, ..., m}, randomly selecting an array a from the initial set A, and randomly selecting a position filled with 0 in the array a to replace the 0 with the element 1', to obtain a new array a'; 
(4) examining whether a path corresponding to the new array a' has a self-intersection, wherein two adjacent numbers in the new array a' form a crease {jl, jr}; 
when two number pairs {jl, jr} and {kl, kr} satisfy jr< kl or kr<jl, the creases {jl, jr} and a crease {kl, kr} do not intersect; 
when the two number pairs {jl, jr} and {kl, kr} satisfy kl <jl<jr<kr, the crease {jl, jr} is nested in the crease {kl, kr}, and the crease {jl, jr}r and a crease {kl, kl} do not intersect; 
when the two number pairs {jl, jr} and {kl, kr} satisfy jl< kl <kr<jr, the crease {kl, kr} is nested in the crease {jl, jr}, and the crease {jl, jr} and a crease {kl, kr} do not intersect; and 
in other cases, the crease {kl, kr} and the crease {jl, jr} intersect, all such number pairs in the new array a' are traversed, and  when two number pairs intersect corresponding to a crease, detecting that self-intersection exists, and the new array a' is infeasible; 
(5)  when the self-intersection exists, rejecting step (3), and performing random selection operations in step (3) again; when the self-intersection does not exist, removing the element I' from the complement L', continuing to randomly select an element in the complement L' and randomly inserting the element in the new array a', until all the elements in the complement L' have been inserted in the new array a'; and when a feasible array fails to be found in a particular quantity of random insertion operations, continuing to return to a state before a previous insertion operation; and 
(6) after a feasible permutation a is obtained, continuing to calculate  the geometric folding full coverage path obtained by embedding a geometric form corresponding to a stamp folding in the mxn grid, wherein a position {xi, yi} of a turning point for each line that the geometric folding full coverage path runs  is calculated; 
first, ai in the feasible permutation a {al, a2, ..., am} denotes a sequence number of a layer, wherein in the layer the geometric folding full coverage path is located, and therefore yi =  ai;
a depth of an outermost crease of nesting is deemed as 0 according to a nesting relationship between the crease j and the crease k obtained in step (4), a depth di of a crease i may be established, setting a turning position at the crease i on a left side is xi = di, and a turning position at the crease i on a right side is xi = xmax - di, to complete embedding of the geometric folding full coverage path in the mxn grid, wherein xmax is a maximum value of an x coordinate of a grid point; and 
when di>xmax, determining that embedding of the feasible permutation a in the mxn grid is infeasible
	are judicial exception of mental processes that can be performed by human mind and/or with pen and paper.  For example, as demonstrated in figs. 1-5 of present application, the algorithm and steps of this claim can be done by a human with thoughts in executing the algorithm and with pen and paper.  It is noted that in all of claim 2, the only recitation of anything performing the algorithm is “by a user” in line 6.

	Step 2A Prong Two evaluations – Practical Application – No

	Claims 2  is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”

In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”).

Claim 2 recites “for the robot”.  This is an intended use that has little patentable weight, and does not impose a meaningful limit on the other claim limitations, which are judicial exceptions/abstract ideas.  See MPEP 2111.02.
In addition, for the robot is recited at a high level of generality and merely indicating a field of use or technological environment in which to apply a judicial exception, and does not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.   See MPEP 2106.05(h).

Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limit on practicing the abstract idea.  The claim is ineligible.

Step 2B Evaluation: Inventive Concept – No

Claim 2 is evaluated as to whether the claim as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than merely indicating a field of use or technological environment in which to apply a judicial exception.  The same analysis applies here in 2B, i.e., merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application.  Thus these additional elements cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

For these reasons, there is no inventive concept in the claim, and thus it is ineligible.

	With respect to claims 3-10, 
Similar to the analysis of parent claim 2. Step 1:  These claims are method claims. Step 2A, Prong One: the recited limitations of these claims are mental processes that can be performed by human mind and/or with pen and paper.  Step 2A, Prong Two and Step 2B:  there are no additional elements that are integrated into a practical application and sufficient to amount to significantly more than the judicial exception.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Romanov et al. (US 20110202175) discuss patterns, including row patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664